DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/6/2022.
Claims 1, 6, and 19 are amended.
Claims 2 and 14 are cancelled.
Claims 1, 3-13, and 15-19 are pending. 
The Applicant has overcome the rejection of claims 6 and 19 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/6/2022. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 1/6/2022 have been considered but are not persuasive.
The Examiner notes that the Applicant has amended claim 1 to include the limitations of claim 2 and 14. Since the combination of claims 1, 2, and 14 have not previously been considered, Applicant’s amendment has necessitated the new grounds of rejection below. 

The Applicant argues that one of skill in the art would not feasibly combine the reference teachings as proposed by the Office to arrive at a porous alumina including gamma-alumina. The Applicant notes that Canham discloses mesoporous materials for modifying the flavor or texture of foodstuff or oral hygiene, and that alumina is included in a laundry list of examples of mesoporous materials. The Applicant argues that Canham focuses on silicon oxide-based materials and no examples of alumina loaded with any other ingredient is provided. The Applicant then notes that Wiesmuller is directed to stabilizing flavorants, e.g., in hot drinks, and notes that gamma alumina is particularly useful in this regard. The Applicant then argues that Wiesmuller discloses that its methods and materials are designed to address thermolability associated with typical carriers. The Applicant then argues that one of ordinary skill would not employ such specific carriers as taught by Wiesmuller since thermolability is not noted to be a concern of the products of Canham (p. 7-8).
	The Examiner respectfully disagrees. 
First, regarding the Applicant’s argument that Canham includes alumina is included in a laundry list of mesoporous materials and that Canham includes no examples of alumina loaded with any other ingredient, “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II).
Second, the Examiner has cited Wiesmuller to teach the general state of the art, not for addressing thermolability concerns. Weismuller teaches that alumina oxide (i.e. alumina) is present in three forms, a normal gamma form, and two other special forms (para. 16). Based on the suggestion in Canham and Chapman to use alumina and Wiesmuller’s general teaching, it would have been obvious to one of ordinary skill in the art to try the gamma form of alumina since there are a finite number of predictable solutions with a reasonable expectation of success. Moreover, one of ordinary skill would be motivated to pick the gamma form since Wiesmuller teaches that the gamma form is the non-special form (see para. 16). 
	Third, regarding Applicant argument that Canham is not concerned with thermolability, while thermolability is addressed in Wiesmuller, Wiemuller also addresses inadequate aroma release over long periods of time (para. 11) and uses gamma-alumina carriers to maintain the release of aromas over long periods of time at elevated temperatures (para. 12). Similarly, Canham is concerned with modifying the release and/or delivery of flavors via the use mesoporous material (p. 2, ll. 29-32; p. 3, ll. 25-32), and Chapman is concerned with modifying the release of the releaseable component via the release modifying agent (para. 9). Given the suggestions in Canham and Chapman to modify the release of flavoring components, one of ordinary skill in the art would have looked to the teachings of Wiesmuller in order to achieve the benefit of maintaining the release of those flavors over long periods of time at elevated temperatures. 
The Examiner notes that the Applicant has not argued the rejection of claim 17 under 35 USC 102 as being anticipated by Canham and therefore maintains the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canham et al. (WO 2010/139987).
Regarding claim 17, Canham discloses a method for loading the loaded ingredient including incubating the mesoporous particles in a solution with dissolved or suspended suitable ingredient in order to allow the ingredient to penetrate the pores of the mesoporous material (Page 11, lines 14-24) and the loaded ingredient is released on contact or shortly after contact with the human tongue, pharynx, or soft palate (Page 3, line 25-27) in a sustained manner (Page 18, line 1-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Canham et al. (WO 2010/139987) as applied to claim 17 above and further in view of Corkery et al. (US 2011/0223297).
Regarding claim 18-19, Canham discloses the method as discussed above with respect to claim 17, the mesoporous material has a pore diameter in the range of 5-50 nm (Page 5, line 17-18; equivalent to a first average pore diameter) for sustained release (Page 18, line 1-3). Canham further discloses that mesoporous silica is an alternative to the mesoporous alumina (Page 5, lines 10-15), and the mesoporous particle contains one or more ingredients (Page 11, line 1-12) including 
However, Canham is silent as to the porous alumina includes a second average pore size of about 100-500nm for releasing the releasable material at a second release rate different from the first release rate. 
Corkery teaches the use of a porous particle to control the release of a flavor in a food product which are loaded into the porous particle (abstract), the porous particle being silica (Paragraph 14) the particles having a first fraction of pores having a substantially uniform first pore diameter (Paragraph 14) and a second fraction of pores having a substantially uniform second pore diameter (Paragraph 14). Corkery further teaches that it has been determined that for pore sizes smaller than 500 nanometers controlling the pore diameter will generally provide the practitioner of the present invention with some control over the flavor profile (Paragraph 33). For example, particles with the largest pores exhibit the highest maximum flavor intensity (Paragraph 33; Fig. 2). Decreasing pore sizes also reduces the maximum intensity experienced (Paragraph 33; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Canham’s porous alumina having a first pore size to include a second pore size smaller than 500 nanometers as suggested by Corkery because (a) Canham suggests that the mesoporous particle can include a plurality of ingredients (page 11, lines 1-12), and (b) the modification is beneficial because it gives the practitioner more control over the flavor profile of the particle including a plurality of ingredients (Corkery; Paragraph 33). 


Claims 1, 3, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2016/0157515) in view of Canham et al. (WO 2010/139987) and Wiesmuller (US 2007/0082101).
Regarding claim 1 and 15, Chapman discloses a pouched product adapted for the release of a releasable component therefrom (abstract; “product configured for oral use”) comprising an admixed composition (para. 62; “mixture”) comprising:
a composition (315) including one or more releaseable components (para. 35) including at least one of a particulate tobacco material, nicotine, particulate non-tobacco material (such as microcrystalline cellulose) and/or flavoring agents (Paragraph 35);
a release modifying agent (325; para. 62), such as alumina (para. 80), adapted to react with the at least one or more releaseable components in the composition and thereby modify the release thereof (para. 9); 
and a water permeable fabric (320; “pouch”) to form a pouched product (300; para. 62). 

However, Chapman is silent as to wherein at least a portion of the releasable material is retained by porous alumina.
Canham teaches a mesoporous material for modifying the flavor and/or texture of an oral composition (abstract) comprising: a mesoporous material including a mesoporous alumina (Page 5, line 13; equivalent to a particulate filler comprising a porous alumina); and a loaded ingredient that is entrapped in the pores (Page 10, line 30-35; Page 11, lines 14-29; equivalent to a releasable material retain by the porous alumina), the loaded ingredient is released on contact or shortly after contact with the human tongue, pharynx, or soft palate (Page 3, line 25-27). Canham further teaches that the loaded ingredient can be herbal extracts, stimulants, and essential oils (page 11, line 10-12) or may be a flavor (Page 11, line 9; page 17, line 8-9) including ethyl vanillin and citral (Page 17, line 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nicotine and/or flavoring agents of Chapman to be located within a mesoporous alumina as in Canham because adding the ingredient into a mesoporous material can increase or mask the potency of the ingredient (Page 3, line 21-10).

	Moreover, Chapman does not explicitly teach mesoporous alumina being gamma-alumina. Specifically, Chapman does not disclose the form of the mesoporous alumina. 
Wiesmuller teaches a particulate carrier material loaded with flavoring agents having a large specific surface abstract) wherein it is known that alumina oxide (alumina) is subdivided into three classes including the gamma form (paragraph 16), wherein the gamma-alumina oxide has a specific surface between 0.1 and 1000 m2/g (Paragraph 28) and a pore size between 0.3 and 5000 nm (Paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried using gamma-alumina as the mesoporous material because (a) it is known in the art that there are a 3 of identified forms of alumina including gamma-alumina (Wiesmuller; Paragraph 16), and (b) Wiesmuller teaches that that the gamma-alumina is proven to be suitable for being loaded with a flavor and stably releasing the flavors over long period of time (Paragraph 12). 

Regarding claim 3, modified Chapman discloses the mesoporous material has pores in the range of 5-50 nm (Canham; Page 5, line 17-18) and therefore has an average pore size in the range of 5-50 nm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). In this case, modified Chapman discloses an overlapping range of 10-50 nm. 

Regarding claims 7-8, modified Chapman discloses the releaseable material may be nicotine (para. 35; “one or more active ingredients”).

Regarding claim 9, modified Chapman discloses the releaseable material may be flavoring agents (para. 35). 

Regarding claim 10-12, modified Chapman discloses the loaded one or more ingredients may be a flavor including ethyl vanillin and citral (Canham; Page 17, line 30-31). One of ordinary skill in the art would appreciate that ethyl vanillin includes a carbon-oxygen double bond and includes an aldehyde. 

Regarding claim 13, modified Chapman discloses that the composition may include particulate non-tobacco material treated with nicotine (claim 17). 

Regarding claim 16, modified Chapman discloses the composition may include both particulate tobacco material and flavoring agents (para. 35). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2016/0157515) in view of Canham et al. (WO 2010/139987) and Wiesmuller (US 2007/0082101) as applied to claim 1 above, and further evidenced by Niesz et al. (“Sol-gel synthesis of ordered mesoporous alumina”).
Regarding claim 4, modified Chapman discloses the product as discussed above with respect to claim wherein mesoporous alumina may be made as described in Chem. Commun. 1986-1987 (2005) (Canham; Page 10, line 7-8; equivalent to Niesz).
As evidenced by Niesz, the mesoporous alumina used in Canham have a distribution of different pore diameters (see Fig. 2-3). Therefore, Canham’s mesoporous alumina with a distribution of different pore diameters has at least two different average particle sizes (see Fig. 3B of Niesz).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2016/0157515) in view of Canham et al. (WO 2010/139987) and Wiesmuller (US 2007/0082101) as evidenced by Niesz et al. (“Sol-gel synthesis of ordered mesoporous alumina”) as applied to claim 4 above, and further in view Corkery et al. (US 2011/0223297).
Regarding claim 5-6, modified Chapman discloses the product and method as discussed above with respect to claim 4, the mesoporous material has a pore diameter in the range of 5-50 nm (Canham; Page 5, line 17-18; equivalent to a first average pore diameter) for sustained release (Canham;’ Page 18, line 1-3). Canham further discloses that mesoporous silica is an alternative to the mesoporous alumina (Canham; Page 5, lines 10-15), and the mesoporous particle contains one or more ingredients (Canham; Page 11, line 1-12) including 
However, modified Chapman is silent as to the porous alumina includes a second average pore size of about 100-500nm for releasing the releasable material at a second release rate different from the first release rate. 
Corkery teaches the use of a porous particle to control the release of a flavor in a food product which are loaded into the porous particle (abstract), the porous particle being silica (Paragraph 14) the particles having a first fraction of pores having a substantially uniform first pore diameter (Paragraph 14) and a second fraction of pores having a substantially uniform second pore diameter (Paragraph 14). Corkery further teaches that it has been determined that for pore sizes smaller than 500 nanometers controlling the pore diameter will generally provide the practitioner of the present invention with some control over the flavor profile (Paragraph 33). For example, particles with the largest pores exhibit the highest maximum flavor intensity (Paragraph 33; Fig. 2). Decreasing pore sizes also reduces the maximum intensity experienced (Paragraph 33; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapman’s porous alumina having a first pore size to include a second pore size smaller than 500 nanometers as suggested by Corkery because (a) Canham suggests that the mesoporous particle can include a plurality of ingredients (page 11, lines 1-12), and (b) the modification is beneficial because it gives the practitioner more control over the flavor profile of the particle including a plurality of ingredients (Corkery; Paragraph 33). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712